IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CORRY MENCY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2884

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 9, 2015.

An appeal from an order of the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Corry Mency, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.